Title: Abigail Adams to John Adams, with a List of Articles wanted from Holland, 17 June 1782
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       June 17. 1782
      
     
     There is not any thing in this Life, now my Dear Friend is seperated from me, that can communicate equal delight and pleasure to that which I feel upon the Sight of Letters written in the well known Hand of my Friend. My Heart Leaps forward to meet them, whilst the trembling Hand uncloses the Seals, and my eager Eyes devour the contents; tho unwilling to reach the close.
     Capt. Deshon had the good fortune to arrive safe and brought me Letters only six weeks old; these were a cordial to my Spirits; since your first residence in Holland, I have not experienced the happiness of hearing from you in so short a space of time.
     The prospect which was opening before you, and the Success with which I hope before this time your negotiations have been Blessed, has communicated a pleasure to my mind, which no one can feel in an equal degree with her, whose happiness is so nearly connected with all you Hope, and all you wish.
     What tho old ocean rolls between these vehicles of transitory duration, the immortal Spirit can unite with its kindred mind, and participate in its pains and pleasures.
     My dear Friend will feel the truth of what I have now asserted, and mingle the sorrowing tear with Portia, and with a distressed family over the almost departing Spirit of our Dear Brother Cranch.
     I wrote you some time ago an account of the severe fit of Sickness with which he was visited, during the winter, but it then pleased Heaven to restore him to some degree of Health. His eager desire to be upon his duty in the publick Service, overpowerd the advice of his Friends: and he went to Town, before he had sufficiently recoverd his Health, where he was: only a few days, before he was seized with a pain in his Breast and Side, which terminated in a fever upon his Lungs and immediately threatned his Life. He struggled through the fever, but is now apprehended by his phisicians and Friends to be in a Hectick, accompanied with dropsical Symptoms. He however, as is common in such cases, flatters himself that he shall get well, tho tis 7 weeks since he was taken, and he can scarcly walk his room. He rides out, but cannot bear food equal to an Infant, whilst a cough and swelling of his Stomack, bowels and Legs indicate a speedy dissolution. For him we need not heave an anxious Sigh—but his family —his Friends.—You who know his worth can feel their, and your own loss. I dare not flatter myself—my Hopes and fears are at varience. The anxious distress of an afflicted Sister Bears a load of Sorrow to my Heart, whilst I supplicate Heaven that I may not be called to experience a like overwhelming calamity. “O! Spair him, Spair him, Gracious power: O! Give him to my latest Hour” is the constant prayer of Portia.
     I reassume my pen, and would tell you that I last evening received from Philadelphia a Letter written May 29, 1781 written Immediately after you took a House in Amsterdam; I suppose it to be one of those which was put on Board Gillion—as he has at last arrived at Philadelphia, having been commodore at the taking of Providence by the Spaniards. Our poor Charles would have had a fine time of it, if he had continued on Board. I wrote you by the Fire Brand, that I had drawn a Bill upon you for C—s passage, but finally finding I could not do it without a discount of ten per cent, and failing in an object which I then had in view, making a purchase in Virmont, on account of the dissagreable turn which affairs took at that time, relative to that state, when it was in the fairest way of being setled, I was advised not to purchase for the present, upon which I paid the passage. I shall not pretend unless upon a pressing necessity, which I do not at present see, to draw any Bills. The Remittances which you have from time to time made me, and which I have been very fortunate in receiving, assist me much better than Bills upon which I must pay a discount. I shall inclose a List of Articles upon which the best profit arrises, and which have the quickest sale. I have a Friend or two, into whose Hands I put what I do not want for my own family, who dispose of them for me. Accept my thanks for those received by Deshon. They came in good order.
     Mr. L—l not long since favourd me with the sight of two Letters from you dated in February. With regard to the cypher of which you complain, I have always been fortunate enough to succeed with it. Take the two Letters for which the figure stands and place one under the other through the whole Sentance, and then try the upper Line with the under, or the under with the upper, always remembering, if one letter answers, that directly above or below must be omitted, and sometimes several must be skiped over. The contents of those Letters gave me a clearer Idea of the difficulties you have had to encounter, than I before had conceived of. But it must be a pleasing reflection to you that your Labours are at last like to be crowned with Success. I wish there was as fair a prospect of an Honorable peace. I hope the late Naval disaster of our Allies will not have a dissagreable Effect upon the united provinces.
     The english will puff and vaunt their Dear Bought victory, without once recollecting that pride commeth before Humility and a haughty Spirit before a fall. The Cabinet counsels of Britain are held in detestation here, and to be insulted by the New Ministry is considerd in a more contemptable Light, than the same offers would have been from the old. America cannot but consider the virtues as all fled from that devoted Island. The different States are instructing their delegates to consider every offer as an insult from Britain (which should give a new edge to their Swords) if Independance is not made the Basis. Ardently as I long for the return of my dearest Friend, I cannot feel the least inclination to a peace but upon the most liberal foundation. Patriotism in the female Sex is the most disinterested of all virtues. Excluded from honours and from offices, we cannot attach ourselves to the State or Goverment from having held a place of Eminence. Even in the freeest countrys our property is subject to the controul and disposal of our partners, to whom the Laws have given a soverign Authority. Deprived of a voice in Legislation, obliged to submit to those Laws which are imposed upon us, is it not sufficient to make us indifferent to the publick Welfare? Yet all History and every age exhibit Instances of patriotick virtue in the female Sex; which considering our situation equals the most Heroick of yours. “A late writer observes that as Citizens we are calld upon to exhibit our fortitude, for when you offer your Blood to the State, it is ours. In giving it our Sons and Husbands we give more than ourselves. You can only die on the field of Battle, but we have the misfortune to survive those whom we Love most.”
     I will take praise to myself. I feel that it is my due, for having sacrificed so large a portion of my peace and happiness to promote the welfare of my country which I hope for many years to come will reap the benifit, tho it is more than probable unmindfull of the hand that blessed them.
     Your Friends complain that you do not write to them. I say all I can in excuse, but I wish you to notice them all, and in a particular manner to continue your affectionate Regard and attachment to
     
      Portia
     
     
      Black and white Gauzes
      and Gauze hankerchiefs (the best articles imported)
      tapes Quality bindings Shoe binding
      
      Low priced linen, Black caliminco red tammies
      fine threads low priced calicos Ribbons
     
    